United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         September 9, 2003

                         FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                  Clerk


                             No. 02-61094
                           Summary Calendar


JOHN JEFFERY FERENDEZ,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76-334-421
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Jeffery Ferendez (“Ferendez”), a citizen of Singapore,

petitions for review of the final order of the Board of

Immigration Appeals (“BIA”) dismissing his appeal from the

Immigration Judge (“IJ”).    The IJ denied Ferendez’s application

for asylum, withholding of removal, and protection under the

United Nations Convention Against Torture (“CAT”).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-61094
                                -2-

     Ferendez argues that this court should apply a less

deferential standard to the BIA’s affirmance of the IJ’s findings

because the BIA issued no opinion and because the decision was

made by a single board member.   This argument lacks merit.    See

Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003).

     Ferendez argues that the IJ erred in determining that his

testimony was not credible.   The IJ found that Ferendez was not

credible because his testimony was inconsistent with the State

Department’s 1998 country report on Singapore and because he gave

false information to an Immigration Officer in order to avoid

apprehension.   The IJ’s credibility finding is a reasonable

interpretation of the record and is supported by the record.

Therefore, this court will not reverse this finding.    See Chun v.

INS, 40 F.3d 76, 78 (5th Cir. 1994).

     Ferendez contends that he qualifies for asylum because the

record supports his assertion that he endured persecution because

of his opposition to the Singapore government.   After reviewing

the record and the briefs, we conclude that the BIA’s decision is

supported by substantial evidence and that the evidence in the

record does not compel a contrary conclusion.    See INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Mikhael v. INS, 115

F.3d 299, 302-304 (5th Cir. 1997).   Because Ferendez has not made

the requisite showing for asylum, he was not eligible for a

withholding of removal.   Mikhael, 115 F.3d at 306 & n.10.
                          No. 02-61094
                               -3-

     Finally, Ferendez argues that the IJ erroneously denied

withholding of removal under the CAT.    Considering the evidence

presented, the record does not compel the finding that Ferendez

met his burden to show that it is more likely than not that he

would be tortured in Singapore.

     Accordingly, Ferendez’s petition for review is DENIED.